Citation Nr: 0600209	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  05-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  He served in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

A left knee disability is not attributable to a disease or 
injury in service.  


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
February 2004 and July 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has indicated that although he was 
treated for his left knee, the physicians who treated him are 
no longer alive and these records are no longer available.  
Thus, to request these records would be futile.  The 
available records satisfy 38 C.F.R. § 3.326.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran had combat service.  
However, he alleges that he incurred a left knee injury while 
on an obstacle course during basic training, not during 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records are negative for any left knee 
disease or injury.  The veteran was treated for right leg 
thrombophlebitis, but not for left knee complaints.  There 
were no findings, treatment, or diagnosis of left knee 
disease or injury.  

Post-service, the veteran was seen by H.L.K., M.D.  In a June 
1946 letter, this physician indicated that the veteran's 
right knee had been injured on an obstacle course during 
service.  The diagnosis was derangement of the right knee.  
In an August 1946 letter, the same was noted.  In a March 
1947 letter, the same was again noted.  In addition, the 
physician recorded current complaints with regard to the 
right knee.  There was no mention by Dr. K. of any past left 
knee injury or of any current left knee disability.  

In March 1947, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran alleged that he 
injured his right knee in an obstacle course during service.  
Current examination revealed no abnormality of the right 
knee.  The veteran did not report any left knee problems, nor 
was any left knee disability noted by the examiner.  

In a May 1947 rating decision, service connection was denied 
for a right knee disability.  This determination was 
confirmed and continued in October 1951.  

Currently, the veteran contends that it was not his right 
knee, but his left knee that was injured during service.  At 
a June 2005 hearing before a hearing officer, the veteran 
stated that he was on an obstacle course during basic 
training and he got too close when a land charge went off, 
hit his left knee, and just ripped it open.  He was taken to 
a hospital and it was cleaned and sewn up.  He stated that it 
thereafter became infected and he was placed on Penicillin.  
From that point on, his left knee bothered him.  The veteran 
indicated that it was always his left knee that was injured, 
not his right knee, and that the reports referring to the 
right knee were in error.  He indicated that although he was 
treated for his left knee, the physicians who treated him 
were no longer alive and these records were no longer 
available.  At his hearing, the veteran showed the hearing 
officer a moon-shaped scar on his left knee and indicated 
that this was a residuals of the inservice injury.  

The Board finds that the veteran does not have a left knee 
disability which is attributable to service.  The service 
medical records have been obtained and are of record.  The 
service medical records are negative for any left knee 
complaints, findings, treatment, or diagnosis of left knee 
disability.  Post-service, there is no competent evidence 
that the veteran was treated for a left knee disability which 
has been related to service.  The Board accepts that the 
veteran has a scar on his left knee, but there is no 
competent medical evidence relating such to service.  The 
veteran has asserted that that the service medical records 
erroneously referred to right leg thrombophlebitis and that 
Dr. K. erroneously referred to his right knee.  The Board 
does not find that this statement is persuasive.  The service 
medical records detailed the treatment afforded to the 
veteran on that leg and Dr. K. was very clear in 3 letters 
that his treatment was confined to the right leg and the 
veteran's complaints were in reference to the right leg.  
Thus, the veteran's statements in that regard are not 
credible or probative.  

Further, to the extent that the veteran maintains that he has 
any left knee disability which is related to service, the 
veteran, as a lay person, has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu.  The Board notes that 
while the veteran is competent to report symptoms, he does 
not have medical expertise.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Despite the veteran's contentions that he has had left knee 
problems since service, the record is devoid of supporting 
evidence.  There is no record of continuity of 
symptomatology.  Further, there is no competent post-service 
medical evidence relating a current left knee disability to 
service.  

In sum, the veteran maintains that he has a left knee 
disability which was incurred during service.  There is no 
competent medical evidence of any link between any current 
left knee disability and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
etiology of any current left knee disability and service.  

While the Board appreciates that the veteran, who served in 
combat, believes that he has a left knee disability which 
originated during service, his allegations are not supported 
by the competent record.  Accordingly, service connection is 
not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a left knee disability is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


